
	

113 HRES 631 IH: Supporting the goals and ideals of Posttraumatic Stress Disorder Awareness Month.
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 631
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. DesJarlais (for himself and Ms. Duckworth) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of Posttraumatic Stress Disorder Awareness Month.
	
	
		Whereas more than 5,200,000 people are estimated to live with posttraumatic stress disorder during
			 the course of a given year in the United States;
		Whereas women are more likely than men to develop posttraumatic stress disorder during their
			 lifetime;
		Whereas according to the Veterans Affairs National Center for Post-Traumatic Stress Disorder,
			 experts believe roughly 11 to 20 percent of veterans who served in support
			 of Operation Iraqi Freedom and Operation Enduring Freedom suffer from
			 post-traumatic stress disorder;
		Whereas less than 40 percent of returning military personnel seek assistance;
		Whereas as many as 10 percent of veterans who served in the Persian Gulf War and 30 percent of
			 veterans who served during the Vietnam era suffer from the effects of
			 post-traumatic stress disorder;
		Whereas without treatment, posttraumatic stress disorder can lead to alcohol and drug abuse,
			 flashbacks, heart attacks, depression, suicide, and stroke;
		Whereas posttraumatic stress disorder can cause pernicious effects in families and communities;
		Whereas raising public awareness of this condition will help facilitate the discovery of effective
			 treatment options, therapies and a cure; and
		Whereas the dedication of organizations, researchers, doctors, medical facilities of the Department
			 of Veterans Affairs, and people working across the United States to
			 improve the quality of life of people living with posttraumatic stress
			 disorder should be commended: Now, therefore, be it
	
		That the House of Representatives supports the goals and ideals of Posttraumatic Stress Disorder
			 Awareness Month.
		
